ADVISORY ACTION ATTACHMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
new issues
	The new issues include:
	(1) in claim 1 line 16, changing "the plurality of sipes" to --the plurality of inclined sipes extend axially in a nonlinear manner--;
	(2) in claim 15 line 3, changing "a circumferentially oriented wavy grooves" to
--circumferentially oriented wavy grooves--;
	(3) adding new claim 19, which recites --a radially inner end of each of the inclined sipes opens into the circumferentially oriented wavy grooves--; and
	(4) adding new claim 20, which recites --a radially outer end of radially outer ones of the inclined sipes opens into a circumferential groove--.
remarks
	Applicant comments "Claim 11 is canceled rendering that rejection moot."  Examiner notes that the after final amendment filed 5-5-22 fails to cancel claim 11.
	Applicant argues that Lurois' incisions do not have the claimed enlargement.  More properly, Hildrot et al suggests providing Lurois' inclined incisions (inclined sipes) with an enlarged bottom; one of ordinary skill in the art readily appreciating that such an enlargement improves drainage. 
	Applicant argues that Hildrot et al fails to disclose the two opposing walls move relative to each other such that the close up at least partially when they enter a contact patch in contact with a roadway.  This argument is incorrect.  Hildrot et al teaches that the incision (sipe) has opposing faces of which are a mean distance of less than 1 mm apart [paragraph 7] and that the opposing walls of the incision (sipe) are, for example, approximately 0.4 mm apart [paragraph 53].  Hildrot et al also teaches that the walls of the incision (sipe) interact with each other as they come into contact with the road surface during running.  Since Hildrot et al teaches that the walls of the sipe are spaced apart by a distance such as 0.4 mm [paragraph 53] and that the walls of the sipe interact with each other when the sipe comes in contact with of the road surface [paragraph 54], the walls of the sipe must move relative to each other such that they close up at least partially when they enter a contact patch with a roadway.  If the walls did not move when the sipe comes in contact with the road surface, then the spaced apart walls would fail to interact with each other.  Furthermore, Hildrot et al teaches that the blocking means block movement in two directions instead of three directions.  The two directions are the radial direction (the direction of the thickness of the tread) and the longitudinal direction of the sipe (the direction perpendicular to the direction along the thickness of the tread, this perpendicular direction being contained within the mean plane of the sipe).  Movement in the third direction (the width direction of the sipe) is not blocked by the blocking means.
	The provisional nonstatutory double patenting rejection stands since no proper terminal disclaimer has been received.
	With respect to applicant's argument regarding "plurality of inclined sipes extend axially in a nonlinear manner", this argument is not commensurate in scope with the pending claims because they relate to a claim amendment which has not been entered.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
June 3, 2022